UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to. EXPEDITE 5, INC. (Exact name of registrant as specified in Charter) Delaware 000-52869 27-2617472 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 21 Arlington Street London, United Kingdom SW1A 1RN (Address of Principal Executive Offices) +44 (Issuer Telephone number) (Former Name or Former Address if Changed Since Last Report) Check whether the issuer (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the preceding 12 months (or for such shorter period that the issuer was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes ¨ No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company filer. See definition of “accelerated filer” and “large accelerated filer” in Rule 12b-2 of the Exchange Act (Check one): Large Accelerated Filer oAccelerated Filer oNon-Accelerated Filer oSmaller Reporting Company x Indicate by check mark whether the registrant is a shell company as defined in Rule 12b-2 of the Exchange Act. Yes oNo x As of August 23, 2010 the issuer had 13,255,500 issued and outstanding common stock of $0.001 par value shares EXPEDITE 5, INC. FORM 10-Q June 30, 2010 INDEX PART I FINANCIAL INFORMATIONPage Item 1. Financial Statements 3-11 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of operations 12-15 Item 3. Quantitative and Qualitative Disclosures About Market Risk 15 Item 4T. Controls and Procedures 16 PART II OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors 17 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults Upon Senior Securities 17 Item 4. Removed & Reserved 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURE 18 PART I FINANCIAL INFORMATION Item 1.Financial Statements EXPEDITE 5, INC. (a Development Stage Company) FINANCIAL STATEMENTS As of June 30, 2010 (Unaudited) Financial Statements Table of Contents FINANCIAL STATEMENTS Page Condensed Consolidated Balance Sheet– as at June 30, 2010 and December 31, 2009 4 Condensed Consolidated Statement of Operations for the Six Months Ended June 30, 2010 and 2009 and for theThree Months ended June 30, 2010 and 2009, and for the Period from June 1, 2009 (Inception) to June 30, 2010 5 Condensed Consolidated Statement of Changes in Stockholders’ Equity and Other Comprehensive Loss 6 Condensed Consolidated Cash Flow Statement 7 Notes to the Condensed Consolidated Financial Statements 8-11 EXPEDITE 5, INC. (a Development Stage Company) Condensed Consolidated Balance Sheets (unaudited) (amounts in US Dollars) June 30, December 31, ASSETS CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of allowance for doubtful accounts - Tax receivables Prepaid expenses and other current assets Total current assets Property and equipment, net Intangible assets, net TOTAL ASSETS $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES Accounts payable $ $ Contingent consideration Accrued expenses and other creditors Total current liabilities $ $ TOTAL LIABILITIES $ $ Commitments and contingent liabilities – (Note 10) STOCKHOLDERS’ EQUITY Preferred Stock - $0.001 par value Authorized: 50,000,000 Issued and Outstanding: none Common Stock - $0.001 par value Authorized: 200,000,000 shares at June 30, 2010 and at December 31, 2009 Issued and Outstanding: 13,255,500 shares at June 30, 2010 and 7,480,000 at December 31, 2009 Additional paid-in-capital Deficit accumulated during the development stage ) (868,453 ) Accumulated other comprehensive loss ) (16,516 ) TOTAL STOCKHOLDERS’ EQUITY TOTAL LIABILITIES AND STOCKHOLDERS’ EQUITY $ $ See accompanying notes to these condensed consolidated financial statements. F-1 EXPEDITE 5, INC. (A Development Stage Company) Condensed Consolidated Statement of Operations (unaudited) (amounts in US Dollars; except per share amounts) Three Months Ended June 30, Six Months Ended June 30, Period from Inception (June 1, 2009) to June 30, Revenue $ $
